Mr. Justice Craig delivered the opinion of the Court: This was an action brought in the circuit court of Cook county, by the plaintiff in error, to recover the statute penalty provided by section 132 of the Criminal Code. The action being quasi criminal, the circuit court, on motion of the defendants, dismissed the suit, on the sole ground, as shown by a bill of exceptions in an amended record filed in the cause, that the circuit court of Cook county, under the constitution and laws of the State, has no jurisdiction of the subject matter of such an action. No bond for costs was filed by the plaintiff, as is required by the statute in such cases, and the plaintiff might have been ruled to file' a bond, and upon failure to observe the rule, the action, for that reason alone, might have been dismissed; but no objection of this character was taken, and hence the sole and only question to be determined is, whether the circuit court of Cook county has jurisdiction of a criminal or quasi criminal action. It is insisted, in the argument, that under the constitution exclusive jurisdiction is conferred upon the Criminal Court of Cook county in all cases of criminal and quasi criminal nature, arising in the county of Cook. In order to obtain a correct understanding of the question involved, it will be necessary to refer to some of the provisions of article 6 of the constitution, relating to the judicial department of the State. The article contains thirty-three sections, arranged under different heads. Section 1 provides that “the judicial powers, except as in this article is otherwise provided, shall be vested in one Supreme Court, circuit courts, county courts, justices of the peace, police magistrates, and such courts as may be provided by law in and for cities and incorporated towns.” The exception alluded to in the article has reference, no doubt, to section 11 of the article, which provides that Appellate Courts may be created after 1874, and also to section 20 of the article, which .provides that the General Assembly may establisli probate courts in each county having a population of over 50,000. In all other respects, the judicial powers seem to be vested in a Supreme Court, circuit courts, county courts, justices of the peace, police magistrates, and such courts as may be provided by law in and for cities and incorporated towns. Section 23 provides that the Superior Court of Chicago shall be continued, and called the Superior Court of Cook county; but this does not bring the Superior Court within the terms of the exception, as judges of the Superior Court and judges of the circuit court exercise the same powers, and, under the constitution, are placed upon the same footing. (Jones v. Albee, 70 Ill. 34; Samuel v. Agnew, 80 id. 553.) Indeed, under the constitution, there is no distinction, except in name, between the Superior Court of Cook county and the circuit court of Cook county. Both courts have the same jurisdiction' and exercise the same powers. The next section which seems to have a bearing on the question is section 12, as follows: “Circuit courts shall have original jurisdiction of all causes in law and equity, and such appellate jurisdiction as is or may be provided by law. ” The language employed in this section is plain, and its meaning is apparent. The expression, “circuit courts,” is general. It has reference to every circuit court in the State, regardless of location. The object being to place all circuit courts in the State upon the same footing, with like powers and jurisdiction, whether the circuit court may be located in Cairo or Chicago was a matter of no consequence. The jurisdiction, under the terms of the constitution, is the same in every circuit in the State. This view is manifest from section 29 of the same article, which declares that all laws relating to courts shall be general, and of uniform operation; and the organization, powers, proceedings and practice of all courts of the same class or grade, so far as regulated by law, and the force and effect of the process, judgments and decrees of such courts, severally, shall be uniform. In speaking of this section of the constitution, in People v. Rumsey, 64 Ill. 45, soon after the adoption of the constitution, this court said: “We can not regard this provision as only a guide and direction to future legislatures in the enactment of laws concerning the practice of the courts. The courts of Cook county are of the same class or grade as the courts throughout the State, and are embraced within the provision of the constitution. What was the object of the constitution, ■and what the evil intended to be remedied ? * * * It was intended to abrogate all this special legislation, and establish uniformity in the powers, proceedings and practice of all the ■courts of this State of the same class or grade.” It is not questioned that the circuit courts of Cook county are of the same class or grade as the circuit courts in the rest ■of the State. Nor is it denied that a circuit court outside of Cook county has jurisdiction of an action quasi criminal in •character, like this action. If, then, as held in the case cited, the constitution, of itself, established uniformity in the powers and practice of all the circuit courts of the State, the question involved would seem to be free from difficulty. In order to hold that the circuit court of Cook, county has no jurisdiction of this action, it must be held that the circuit courts of that ■county are of a different grade from the circuit courts in the other counties of the State, which can not be done; and in addition to this, section 29 of article 6, of the constitution, must be disregarded. This we are not prepared to do. But it is said that section 26 of article 6 confers exclusive jurisdiction on the Criminal Court of Cook county. That section is as follows: “Sec. 26. The Recorder’s Court of the city of Chicago shall be continued, and shall be called the ‘Criminal Court of Cook county.’ It shall have the jurisdiction of a circuit court in all cases of criminal and quasi criminal nature, arising in the ■county of Cook, or that may be brought before said court pursuant to law; and all recognizances and appeals taken in said county in criminal and quasi criminal cases, shall be returnable and taken to said court. It shall have no jurisdiction in civil cases, except in those on behalf of the People, and incident to such criminal or quasi criminal matters, and to dispose of unfinished business. The terms of said Criminal Court of Cook county shall be held -by one or more of the judges of the circuit or Superior courts of Cook county, as nearly as may be, in alternation, as may be determined by said judges or provided by law. Said judges shall be ex officio judges of said court.” When the constitution of 1870 was adopted, there existed in Chicago a court known as a “Recorder’s Court. ” The first, section of the act creating the Recorder’s Court declared that there should be established, in the city of Chicago, an inferior court of civil and criminal jurisdiction, which should, be a court of record, by the name of the “Recorder’s Court of the City of Chicago,” and should have concurrent jurisdiction within said city, with the circuit court, in all criminal cases' except treason and murder, and of civil cases where the amount in controversy should not exceed $100. By a subsequent act it was provided that the inferior courts which were then or might thereafter be established in the cities in this-State, should have concurrent jurisdiction with the circuit courts in all civil and criminal cases, except in cases of murder and treason, and that the rules of practice in such inferior-courts should conform to the rules of practice in the circuit courts. Seates’ Stat. 671. These provisions of the law show the character and jurisdiction of the Recorder’s Court when the constitution of 1870’ went into effect. While, in form, the Recorder’s Court was continued, yet its name was changed; its territorial jurisdiction extended from the boundaries of the city of Chicago to- ■ those of the county of Cook; its criminal jurisdiction was enlarged to include treason and murder, and its jurisdiction,, in cases purely civil, was abolished. In Mitchell v. People, 70 Ill. 138, in speaking of this court, we said: “The Criminal Court of Cook county is of the same class or grade as the circuit courts of the State, and has the same jurisdiction and powers in criminal cases.” But while this court was raised to the grade of a circuit court, and section 26 expressly declares that “it shall have the jurisdiction of a circuit court in all cases of criminal and quasi criminal nature arising in the county of Cook, ” we find nothing that confers exclusive jurisdiction, in such cases, on the court. If it had been intended by this section of the constitution to take from the circuit court of Cook county a part of the jurisdiction of that court and confer exclusive jurisdiction on the new court, or Criminal Court, as it is called, it is apparent that different language would have been used to express that intention. The language, “it shall have the jurisdiction of a circuit court in all cases of a criminal and quasi criminal nature,” means, merely, that it shall have the same jurisdiction as the circuit court, without impairing, in any manner, the jurisdiction of the latter court. The constitution should be so construed as to give effect to all of its provisions, but if section 26 was construed in such a manner as to take from the circuit court of Cook county, jurisdiction in criminal and quasi criminal cases, the effect would be that the circuit court in Cook county would have one jurisdiction while the circuit courts outside of Cook county would have another, thus nullifying that principle of uniformity enjoined by section 29 of article 6, heretofore cited. We do not believe that the framers of article 6 of the constitution, or the people who adopted it, ever intended to -establish one judicial system, as respects circuit courts, for Cook county,- and a different system for the balance of the State; but, on the other hand, we think the intention was to establish one system for the whole State, uniform in its operation. The Criminal Court of Cook county is held by a circuit judge, and is, in effect, a circuit court with criminal jurisdiction. We are not unmindful of the fact that section 2 of division 10, of the Criminal Code, provides that the Criminal Court of Cook county shall have exclusive original jurisdiction of all criminal offences in the county of Cook; but this statute can have no bearing on the case. The jurisdiction of the circuit courts, so far as conferred by the constitution, can not be taken away, nor can it be changed or abridged by an act of the legislature. ' The judgment will be reversed and the cause remanded. Judgment reversed.